EXHIBIT 10.3




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of  July 1, 2002 (the
“Effective Date”), by and between THE COMMERCIAL AND SAVINGS BANK OF
MILLERSBURG, an Ohio state bank with its principal office located at 6 West
Jackson Street, Millersburg, Ohio 44654 (“Bank”), and Kelly W. George, a
resident of Ohio (“Employee”).




W I T N E S S E T H:




WHEREAS, Bank is a state bank duly organized and validly existing under the laws
of the state of Ohio and engages in banking activities;




WHEREAS, Employee has knowledge, experience and expertise in the area of
business of Bank, and Bank wishes to obtain the benefits of Employee’s
knowledge, experience and expertise; and




WHEREAS, Bank desires to employ Employee on the terms and subject to the
conditions set forth herein and subject to approval, permission and
determinations of safety, soundness and fairness of any and all regulatory
entities, and Employee is willing to accept employment on such terms and
conditions.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
agree as follows:




1.

Employment.  On the terms and subject to the conditions set forth in this
Agreement and subject to approval, permission and determinations of safety,
soundness and fairness of any and all regulatory entities, Bank shall employ
Employee to serve as Senior Vice President and Chief  Lending Officer, and
perform all services and duties, as set forth on Exhibit 1, attached hereto and
made a part hereof.  Employee hereby agrees that Bank have the ability to revise
the title, duties and responsibilities of Employee as set forth hereunder, at
any time, in the sole discretion of Bank except that Employee's titles, duties
and responsibilities cannot be revised to a title or position to one that is
generally considered in the industry to have less responsibility or authority.
 Employee shall devote Employee’s entire productive time, ability and attention
to the business of Bank and shall not directly or indirectly render any services
of a business, commercial or professional nature to any other person or
organization, whether for compensation or otherwise, without prior consent of
the immediate supervisor of Employee.




2.

Compensation.  




2.1

Base Salary.  As consideration for Employee's services as an employee hereunder,
Bank agrees to pay Employee, and Employee agrees to accept, an annual base
salary of $100,000 (“Base Salary”).  The Base Salary, as so determined, shall be
payable in equal biweekly installments.  It is further understood and agreed
that during the term of Employee’s status as an Employee, Employee shall be
subject to the withholding of taxes as required by law.




The Board of Directors of Bank may determine, in its sole discretion, to pay a
bonus to Employee.  The Bonus shall be paid to Employee within ninety (90) days
after the end of the period during which the Bonus is earned.




2.2

Benefits.  Employee shall be entitled to participate in any insurance or other
benefit plans now or hereafter provided or made available to employees of Bank
generally; provided, however that nothing contained in this Agreement shall
require Bank to establish, maintain or continue any such benefits already in
existence or hereafter adopted for employees of Bank.




2.3

Vacation.  Employee shall be entitled to annual vacation and leave time of four
(4) weeks at full pay.  Unused vacation time may not be carried from one
calendar year to another calendar year.




3.

Term and Termination.  




3.1

Term.  Employee shall be employed for a two (2) year term commencing on the
Effective Date hereof, and ending on the second anniversary of the Effective
Date, unless sooner terminated in accordance with the provisions of this
Agreement.




3.2

Termination.  




(a)

Death or Disability.  If Employee dies or becomes disabled to the extent that
Employee cannot perform his duties under this Agreement for a period of more
than sixty (60) consecutive days (the “Disability Period”), this Agreement shall
cease and terminate on the date of Employee’s death or conclusion of the
Disability Period, as applicable.




(b)

Termination for Cause or with Good Reason.  If this Agreement is terminated by
Bank for Cause (as defined herein) or by Employee with Good Reason (as defined
herein), this Agreement and the employment of Employee shall cease and terminate
as of such date.  “Cause” shall be defined as (i) commission of an act of
dishonesty in the course of Employee's duties hereunder;  (ii) conviction
(whether as a result of a trial or plea, including a plea of nolo contendere) by
a court of competent jurisdiction of a crime constituting a felony or conviction
(whether as a result of a trial or plea, including a plea of nolo contendere)
with respect to any act involving fraud, dishonesty, or moral turpitude; (iii)
Employee's continued, habitual intoxication or performance under the influence
of controlled substances during working hours; (iv) frequent or extended, and
unjustifiable (not as a result of incapacity or disability) absenteeism or (v)
Employee’s continued  inability or refusal to perform the duties and
responsibilities described in this Agreement and any Exhibits hereto, if (A)
Bank shall have given Employee prior written notice of the reason therefor and
(B) a period of ten (10) days following receipt by Employee of such notice shall
have lapsed and the matters which constitute or give rise to such Cause shall
not have been cured or eliminated by Employee.  “Good Reason” shall be defined
as (i) a reduction in Employee's rate of Base Salary; (ii) a transfer of
Employee's primary place of employment to a location more than twenty-five (25)
miles from the city limits of Millersburg, Ohio, without written consent of
Employee; (iii) a change in Employee's title or position to one that is
generally considered in the industry to have less responsibility or authority;
or (iv) a material breach of this Agreement by Bank, which shall not have been
cured within ten (10) days after Employee shall have advised Bank in writing of
his or her intention to terminate his or her employment for Good Reason in the
event such condition shall not have been cured, provided, however, that if such
matters are of a nature that same cannot be cured or eliminated within such ten
(10) day period, such period shall be extended for up to thirty (30) days if
Bank shall be endeavoring diligently and in good faith to cure or eliminate such
matters.




3.3

Termination Without Cause.  Bank may terminate Employee’s employment at any time
without Cause, or Employee may terminate this Agreement for Good Reason, by
giving thirty (30) days advance notice in writing to Employee or Bank,
respectively.  In addition to the benefits payable under Section 3.4, Employee
shall be entitled upon termination of employment described in this Section 3.3
to receive payment of an additional one hundred eighty (180) days of Base
Salary, payable biweekly.




3.4

Employee’s Rights Upon Termination.  In the event that this Agreement is
terminated by Bank for Cause, Employee shall receive all Base Salary and
benefits earned through Employee’s final day of employment.  Any earned but
unpaid Base Salary and benefits shall be paid to Employee within thirty (30)
days of Employee’s final day of employment.  Employee’s rights upon termination
shall be subject to determinations of safety, soundness and fairness of any and
all regulatory entities.




3.5

       Purchase of Employee’s Residence.  In the event Employee purchases a
residence in Holmes County or Wayne County, Ohio (the “Residence”), Bank agrees,
at the termination of this Agreement for any reason and for a one year period
after such termination, to purchase the Residence from Employee for the amount
which Employee originally purchased the Residence.  Employee must notify Bank in
writing that he will require Bank to purchase his Residence.  Employee must
transfer the Residence to Bank by general warranty deed and the Residence must
not be encumbered by any liens or other encumbrances.  




4.

Covenant Not to Compete.  From the Effective Date and for a period of one
hundred eighty (180) days following the termination of this Agreement for Cause,
Employee shall not, without prior written consent of Bank, engage in any
business activity, directly or indirectly, on his own behalf or as a partner,
shareholder (except by ownership of less than five percent (5%) of the stock of
a publicly-held bank or corporation), director, trustee, principal, agent,
employee, consultant or otherwise of any bank, thrift, savings and loan or
credit union having and office or branch within a 25-mile radius of any of
Bank’s offices or branches.  From the Effective Date and for a period of three
(3) months following the termination of this Agreement for Good Reason by
Employee or without Cause by Bank, Employee shall not, without prior written
consent of Bank, engage in any business activity, directly or indirectly, on his
own behalf or as a partner, shareholder (except by ownership of less than five
percent (5%) of the stock of a publicly-held bank or corporation), director,
trustee, principal, agent, employee, consultant or otherwise of any bank,
thrift, savings and loan or credit union having and office or branch within a
25-mile radius of any of Bank’s offices or branches.




5.

Change in Control.




5.1

Change in Control.  Upon the occurrence of a Change in Control (as herein
defined) the Bank shall provide Change in Control Benefits to Employee as set
forth below.  A “Change in Control” for the purposes of this Agreement shall be
deemed to have occurred if either (i) any person, together with his, her or its
Affiliates or Associates, acquires beneficial ownership, directly or indirectly,
of shares of CSB Bancorp, Inc. ("CSB"), entitling such person, together with
such Affiliates or Associates, to cast more than twenty percent (20%) of the
votes eligible to be cast at any meeting of shareholders of CSB, (ii) a change
occurs in the acquisition of the ability to control the election of a majority
of CSB's or Bank's directors, (iii) a change occurs in the acquisition of a
controlling influence over the management or policies of CSB or Bank by any
person or by persons acting as a “group” (within the meaning of Section 13(d) of
the Securities Exchange Act of 1934) or (iv) during any period of two
consecutive years, individuals (the "Continuing Directors") who at the beginning
of such period constitute the Board of Directors of CSB (the "Existing Board")
cease for any reason to constitute at least a majority thereof, provided that
any individual whose election or nomination for election as member of the
Existing Board was approved by a vote of at least a majority of the Continuing
Directors then in office shall be considered a Continuing Director.  For
purposes of this definition, a person shall be deemed the “beneficial owner” of
any shares of CSB (i) which such person or any of its Affiliates or Associates,
as defined below, beneficially owns, directly or indirectly; (ii) which such
person or any of its Affiliates or Associates, has directly or indirectly, (A)
the right to acquire (whether such right is exercisable immediately or only
after the passage of time), pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise, or (B) the right to vote pursuant to any
agreement, arrangement or understanding or (iii) which are beneficially owned,
directly or indirectly, by any other person with which such person or any of its
Affiliates or Associates has any agreement, arrangement or understanding for the
purpose of acquiring, holding, voting or disposing of any shares of CSB.  For
purposes of this Agreement, a  “person” shall mean any individual, firm,
company, partnership, other entity or group, and the terms “Affiliate” or
“Associate” shall have the respective meanings ascribed to such terms in Rule
12b-2 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as of the date
hereof.  Provided however, that a Change of Control shall not be deemed to have
resulted from any transfer (i) to CSB; (ii) to a fiduciary for the benefit of
the transferring owner or his spouse or lineal descendants or (iii) by will or
by operation of the laws of descent and distribution.




5.2

Change in Control Benefits.    The Change in Control benefits that Employee
shall be entitled to receive in accordance with the provisions hereof are as
follows:




(a)

Employee shall receive his or her Base Salary for a two (2) year period
following termination of employment pursuant to Section 5.1, above.  Such Base
Salary shall be paid periodically at the same frequency as prior to the
termination of employment.




(b)

The Bank shall provide to Employee continued coverage for one (1) year under a
health plan with benefits the same or similar to those Employee had with Bank
prior to the Change in Control.




5.3

Tax Obligations. In the event that any Change in Control benefits which Employee
is entitled to receive from Bank (either under this Agreement or otherwise)
constitute an “excess parachute payment” as defined for the purposes of Section
280G(b)(1) of the Internal Revenue Code of 1986, as amended (the “Code”), then
such Change in Control benefits shall be reduced such that no “excess parachute
payment” is received by Employee from Bank.




5.4

Mitigation of Benefits.  Employee shall not be required to mitigate the amount
of any paid Change in Control benefit by seeking other employment or otherwise,
nor shall the amount of any Change in Control benefit be reduced by any
compensation earned by Employee as the result of employment by another employer,
by retirement benefits, by offset against any amount claimed to be owed by
Employee to Bank or for any other reason.




6.

Confidential Information and Property of Bank.




6.1

Confidential Information.  Employee acknowledges and agrees that in connection
with his employment by Bank, Employee will have access to certain confidential
and proprietary information owned by and related to Bank.  For purposes of this
Agreement, “Confidential Information” means any proprietary information of or
related to Bank, including but not limited to: (i) operations manuals and
guidelines, marketing manuals and plans and business strategies, techniques and
methodologies; (ii) financial information, including information set forth in
internal records, files and ledgers, or incorporated in profit and loss
statements, fiscal reports, sales reports  and business plans; (iii) any and all
active prospective mergers or acquisitions of Bank, and all financial data,
pricing terms, information memoranda and due diligence reports relating thereto;
(iv) all internal memoranda and other office records, including electronic and
data processing files and records and financial information regarding customers
of Bank and (v) any other information constituting a trade secret under
governing trade secrets law.




6.2

Non-Disclosure of Confidential Information.  Employee shall not at any time
willfully use, disclose or divulge any such Confidential Information to any
person, firm or corporation, except: (i) in connection with the discharge of his
duties hereunder; (ii) with the prior written consent of Bank which consent may
be withheld in Bank's sole discretion or (iii) to the extent necessary to comply
with law or the valid order of a court of competent jurisdiction, in which event
Employee shall notify Bank as promptly as practicable and, if possible, prior to
making such disclosure.  Employee shall use his best efforts to prevent any such
disclosure by others.




7.

Remedies.  For purposes of Sections 4 and 6 of this Agreement, Employee
acknowledges that the services to be rendered by him are of a special, unique
and extraordinary character and that it would be extremely difficult or
impracticable to replace such services, that the material provisions of this
Agreement are of crucial importance to Bank and that any damage caused by the
breach of this Agreement would result in irreparable harm to the business of
Bank for which money damages alone would not be adequate compensation.
Accordingly, Employee agrees that if he violates this Agreement, Bank shall, in
addition to any other rights or remedies of Bank available at law: (i) be
entitled to equitable relief in any court of competent jurisdiction, including,
without limitation, temporary injunction and permanent injunction; and (ii) be
entitled to hold Employee liable to Bank for all costs and expenses to Bank
resulting from such breach (including, without limitation, reasonable attorneys'
fees and expenses in dealing with this breach and any suits or actions with
regard thereto).




8.

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior agreements, arrangements and understandings of
the parties with respect to the subject matter hereof.  No amendment or
modification of this Agreement shall be valid or binding unless made in writing
and signed by the parties hereto.




9.

Notices.  All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given on the date of service if
served personally on the party (including without limitation service by
overnight courier service) to whom notice is to be given, or on the third day
after mailing if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid, at the address set forth
below, or on the date of service if delivered by facsimile to the facsimile
number then utilized by the party receiving the facsimile.  All notices shall be
addressed to the parties to be served as follows:




(a) If to Bank:




The Commercial and Savings Bank of Millersburg

6 West Jackson Street

Millersburg, Ohio 44654

Attn:  Mr. C. James Bess

Copy to:




Dinsmore & Shohl LLP

1900 Chemed Center

255 East Fifth Street

Cincinnati, Ohio  45202

Attention: John E. Barnes, Esq.

(b) If to Employee:




Kelly W. George

At the address maintained in the employment records of the Bank

 







10.

Severability.  If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, and this Agreement shall be construed and enforced
to the maximum extent permitted by law.  




11.

Waiver.  No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.




12.

Governing Law.  This agreement shall be governed by and construed in accordance
with the laws of the State of Ohio without regard to principles of conflicts of
law.




13.

Assignment.  Employee may not assign any rights under this Agreement without the
prior written consent of Bank. If Bank, or any entity resulting from any stock
purchase, merger or consolidation with or into Bank, is merged with or
consolidated into or with any other entity or entities, or if substantially all
of the stock or operating assets of any of the aforementioned entities is sold
or otherwise transferred to another entity, the provisions of this Agreement
shall be binding upon and shall inure to the benefit of the continuing entity
in, or the entity resulting from, such asset purchase, merger or consolidation,
or the entity to which such assets are sold or transferred.




14.

Headings; Gender.  The headings contained in this Agreement are for reference
purposes only and should not affect in any way the meaning or interpretation of
this Agreement.  When the context requires, the gender of all words used herein
shall include the masculine, feminine and neuter.




15.

Mutual Negotiation.

Each party has been represented by counsel in drafting and negotiating this
Agreement.  This Agreement shall therefore be deemed to have been negotiated,
prepared and drafted jointly hereto.  This Agreement shall not be construed
against any party as the sole drafter or author of the Agreement.





































#










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.







THE COMMERCIAL AND SAVINGS BANK OF MILLERSBURG, an Ohio state bank










By:  /s/ C. James Bess







Its:  Chairman of the Board, President and CEO










EMPLOYEE







  /s/ Kelly W. George




Kelly W. George




#










EXHIBIT 1




DUTIES




#








